United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sylvania, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0234
Issued: April 11, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 19, 2015 appellant filed a timely appeal from June 19 and October 26,
2015 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant had more than 10 percent
permanent impairment of the left upper extremity, for which she previously received a schedule
award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on January 4, 2012 appellant, then a 56-year-old rural carrier, lifted
a tub of mail and sustained a left shoulder strain/sprain with adhesive capsulitis.2
Dr. Stephen R. Saddemi, an attending Board-certified orthopedic surgeon, diagnosed left
shoulder impingement with adhesive capsulitis on February 8, 2012. On April 24, 2012 he
performed closed manipulation of the left shoulder under general anesthesia and an intraarticular injection, approved by OWCP. Appellant received wage-loss compensation for work
absences. She continued to participate in physical therapy. Dr. Saddemi released appellant to
full-time, limited-duty work on August 1, 2012.
As appellant’s condition did not improve on September 27, 2012 Dr. Saddemi performed
arthroscopic subacromial decompression with bursectomy and acromioplasty, a Mumford
procedure with distal clavicle restriction, and manipulation under anesthesia. OWCP authorized
these procedures and issued wage-loss compensation for work absences. Appellant returned to
full-time, limited-duty work on January 7, 2013. She participated in postoperative physical
therapy through June 2013. OWCP paid wage-loss compensation for intermittent work
absences. Appellant returned to full duty on February 10, 2014.3
On August 18, 2014 appellant filed a claim for a schedule award (Form CA-7). In an
August 27, 2014 letter, OWCP notified her of the additional evidence needed to establish her
schedule award claim, including a report from her attending physician supporting that she had
attained maximum medical improvement (MMI), the diagnosis on which the permanent
impairment is based, a detailed description of the permanent impairment, and an impairment
rating calculated according to the sixth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (hereinafter, A.M.A., Guides). Appellant was afforded
30 days to submit such evidence.
In response, appellant provided her September 15, 2014 letter, explaining that
Dr. Saddemi did not perform impairment ratings, but could refer her to a physician who did if
OWCP would authorize the expense.
On April 10, 2015 OWCP obtained a second opinion from Dr. Emmauel Obianwu, a
Board-certified orthopedic surgeon. Dr. Obianwu reviewed the medical record and a statement
of accepted facts. On examination, he found forward flexion of the left shoulder at 140 degrees,
abduction at 130 degrees, internal rotation at 70 degrees, internal rotation at 40 degrees,
extension at 40 degrees, and adduction at 40 degrees. Dr. Obianwu observed tissue tightness at
the terminal phases of motion which he attributed to intrinsic capsular tightness. He opined that
appellant had attained MMI. Dr. Obianwu diagnosed adhesive capsulitis with impingement of
the left shoulder and mild0-to-moderate residual adhesive capsulitis. He opined that appellant
2

A January 13, 2012 magnetic resonance imaging scan of the left shoulder showed supraspinatus tendinopathy
without a full-thickness tear, and hypertrophic degenerative changes of the acromioclavicular joint causing
impingement upon the supraspinatus musculotendinous junction).
3

Dr. Saddemi administered a series of subacromial injections through February 5, 2015.

2

sustained a permanent impairment due to residual adhesive capsulitis and the Mumford resection
of the distal clavicle. Referring to Table 15-5 of the A.M.A., Guides,4 Dr. Obianwu noted a
diagnosis-based impairment (DBI) for acromioclavicular joint disease with distal clavicle
resection, with a default grade C, equaling 10 percent. Appellant had a grade modifier for
Functional History (GMFH) of 1 for symptoms with strenuous activities, a grade modifier for
Clinical Studies (GMCS) of 2 for tenderness on palpation with some crepitus, and a grade
modifier for Physical Examination (GMPE) of zero. Applying the net adjustment formula of
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), or (1-1) + (0-1) + (2-1), Dr. Obianwu
calculated a net grade modifier of zero. He therefore found 10 percent permanent impairment of
the left arm. Dr. Obianwu also opined that appellant had additional “stand-alone” impairments
for range of motion (ROM) loss under Table 15-345 of the A.M.A., Guides: three percent for
flexion at 140 degrees; three percent for abduction at 130 degrees; one percent for extension at
30 degrees; two percent internal rotation at 70 degrees; two percent for external rotation at 40
degrees. He added these percentages to equal 11 percent permanent impairment of the left upper
extremity. Dr. Obianwu then combined the 10 percent DBI impairment with the 11 percent
impairment for loss of ROM, equaling 21 percent permanent impairment of the left arm.
In an April 24, 2015 addendum, Dr. Obianwu clarified that the correct combined
impairment was 20 percent for “two etiological conditions in one extremity or organ system.”
An OWCP medical adviser reviewed Dr. Obianwu’s impairment rating on May 29, 2015
and opined that it should be disregarded. The medical adviser instead recommended a DBI
rating of 10 percent according to Table 15-5,6 as the distal clavicle resection was the “most
impairing” condition. The medical adviser opined that the A.M.A., Guides did not allow
inclusion of ROM impairments in a DBI rating.
By decision dated June 19, 2015, OWCP issued a schedule award for 10 percent
permanent impairment of the left upper extremity, based on OWCP’s medical adviser’s review
of Dr. Obianwu’s clinical findings
On August 6, 2015 appellant requested reconsideration. She questioned why OWCP
would refer her to Dr. Obianwu and then disregard his opinion. Appellant submitted a
September 9, 2015 report from Dr. Saddemi, noting that he administered a subacromial injection
that day.
By decision dated October 26, 2015, OWCP denied modification of the June 19, 2015
schedule award determination, finding that Dr. Obianwu misapplied the A.M.A., Guides by
including ROM deficits in his impairment rating.

4

Table 15-5, page 403 of the sixth edition of the A.M.A., Guides is titled “Shoulder Regional Grid: Upper
Extremity Impairments.”
5

Table 15-34, page 475 of the sixth edition of the A.M.A., Guides is titled “Shoulder Range of Motion.”

6

Table 15-5, page 405 of the sixth edition of the A.M.A., Guides is titled “Shoulder Regional Grid: Upper
Extremity Impairments.”

3

LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.7 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.8 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.9
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).10 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.11
ANALYSIS
The issue on appeal is whether OWCP properly determined that appellant had more than
10 percent permanent impairment of the left upper extremity, for which she previously received
a schedule award. Dr. Obianwu, a Board-certified orthopedic surgeon and second opinion
physician, opined that according to the ROM rating method of the A.M.A., Guides, the accepted
injuries caused 11 percent permanent impairment of the left arm which he combined with 10
percent DBI to yield 20 percent total permanent impairment of the left arm. In contrast, an
OWCP medical adviser found that appellant had 10 percent permanent impairment of the left
arm using the DBI rating method which excluded deficits due to limited ROM. OWCP issued its
June 19, 2015 schedule award for 10 percent permanent impairment of the left upper extremity,
7

See 20 C.F.R. §§ 1.1-1.4.

8

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
9

5 U.S.C.

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

10

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
11

Isidoro Rivera, 12 ECAB 348 (1961).

4

relying on OWCP’s medical adviser’s use only of the DBI rating method, as he opined that the
distal clavicle resection was more impairing than the ROM deficits and noted that DBI and ROM
methods could not be combined.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.12
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.13 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.14
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the June 19 and
October 26, 2015 decisions. Following OWCP’s development of a consistent method for
calculating permanent impairment for upper extremities to be applied uniformly, and such other
development as may be deemed necessary, OWCP shall issue a de novo decision on appellant’s
claim for an upper extremity schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision.

12

T.H., Docket No. 14-0943 (issued November 25, 2016).

13

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

14

Supra note 12.

5

ORDER
IT IS HEREBY ORDERED THAT the October 26 and June 19, 2015 decisions of the
Office of Workers’ Compensation Programs are set aside, and the case is remanded for further
action consistent with this decision.
Issued: April 11, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

